PER CURIAM.
In these consolidated appeals, the natural mother and father continue to struggle between them regarding their adolescent daughter. We agree with the father that in Case no. 3D02-152, the reasons which originally precipitated the appointment of a guardian ad litem have ceased and the need for the guardian has expired. For this reason, that order is reversed. The remaining claims are of no merit, and thus, the balance of the orders under review are affirmed.
Reversed in part, affirmed in part, and remanded.